DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method of encoding image data.  Independent claim 1 and 21 identify the uniquely distinct feature “encoding first portions of the image data to be included in a data stream by applying an inter-image prediction mode to the first portions of the image data, in which a first block of the image data is predicted from a first reference block located in a first reference image that is identified by a first motion vector in the inter-image prediction mode, the first motion vector being provided according to a first level of accuracy; encoding second portions of the image data to be included in the data stream by applying a constrained inter-image prediction mode to the second portions of the image data, in which a second block of image data is predicted from a second reference block located in a second reference image that is identified by a second motion vector in the constrained inter-image prediction mode, the second motion vector being provided according to a second level of accuracy, and the second level of accuracy being a reduced accuracy of the first level of accuracy; and setting, in the data stream, a flag indicating the second portions of the image data to which the constrained inter-image prediction mode is applied."
Independent claim 10 and 17 identify the uniquely distinct feature “decoding, from a data stream, first portions of the image data by applying an inter-image prediction mode to the first portions of the image data, in which a first block of the image data is predicted from a first reference block located in a first reference image that is identified by a first motion vector in the inter-image prediction mode, the first motion vector being provided according to a first level of accuracy; obtaining, from the data stream, a flag indicating second portions of the image data to which a constrained inter-image prediction mode is applied; and decoding, from the data stream, the second portions of the image data as indicated by the flag by applying the constrained inter-image prediction mode to the second portions of the image data, in which a second block of the image data is predicted from a second reference block located in a second reference image that is identified by a second motion vector in the constrained inter-image prediction mode, the second motion vector being provided according to a second level of accuracy, and the second level of accuracy being a reduced accuracy of the first level of accuracy." 
The closest prior arts, Sugio et al. (US 2012/0189062 A1) and Seregin et al. (US 2014/0192885 A1) disclose the conventional method, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAT C CHIO/Primary Examiner, Art Unit 2486